DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The disclosure is objected to because of the following informalities: 
In [00106], lines 17-18 “image capture sensitivity may be different an initial sensitivity” should be --image capture sensitivity may be different from an initial sensitivity-- to correct a typo.
In [00125], line 4, “the training data 2750” should be --the training data 2520-- to correct a typo.
Appropriate correction is required.

Claim Objections
3.	Claims 1-17 are objected to because of the following informalities:  
In claim 1, line 3, “a memory” should be --a memory of the mobile device-- to establish a proper antecedent basis for “the memory of the mobile device” recited in line 10.
In claim 1, lines 14-15, “adjust the mobile device position and display” should be --adjust the mobile device position and display settings-- to avoid creating another antecedent basis for “the display” recited later.
In claim 1, line 5, there should be an --and-- in the end of the line to correct a grammatical error.
In claim 6, line 2, “the parameters” should be --the one or more ambient lighting parameters-- to avoid the issue of indefiniteness.
In claim 8, lines 4-5, “the mobile device screen” should be --a screen of the mobile device-- to avoid the issue of lack of antecedent basis.
In claim 9, lines 3-4,  “the mobile device screen” should be --the screen of the mobile device-- to be consistent with its antecedent basis (see objection of claim 8 above).
In claim 17, line 4, “through a combination of stored software and external hardware.” should be in a new line with indentation to correct a minor formality issue. See MPEP 608.01(m) and 37 CFR 1.75(i) (“Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation”).
The other claim(s) not discussed above are objected to by inheriting the issue(s) from their linking claim(s).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 8-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 8, it recites “receiving the captured image from the server communications interface; extracting, from the captured image, a subimage corresponding to the mobile device screen” in lines 3-5. However, claim 1 recites “formatting the captured image for transmission to the server for defect analysis.” It is unclear whether the server receives the formatted image or just the captured image without formatting. For examination purpose, “receiving the captured image from the server communications interface; extracting, from the captured image, a subimage corresponding to the mobile device screen” is assumed to be --receiving the formatted image from the server communications interface; extracting, from the received image, a subimage corresponding to the mobile device screen--.

	Regarding claim 11, it recites “The system of Claim 8, further comprising training the pre-trained neural network…” It is unclear how a system comprises a method step (training). For examination purpose, ““The system of Claim 8, further comprising training the pre-trained neural network” is assumed to be --The system of Claim 8, wherein the server memory includes further instructions that when executed by the server processor cause the server to perform the step of training the pre-trained neural network--.

	Regarding claim 13, it recites “The system of Claim 12, further comprising re-training the pre-trained neural network…” It is unclear how a system comprises a method step (re-training). For examination purpose, “The system of Claim 12, further comprising re-training the pre-trained neural network…” is assumed to be --The system of Claim 12, wherein the server memory includes further instructions that when executed by the server processor cause the server to perform the step of re-training the pre-trained neural network--.

	The other claim(s) not discussed above are rejected by inheriting the issue(s) from their linking claim(s). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.	Claims 1, 8, 11-13, and 15-17 are rejected under 35 U.S.C. 102(a)(1), or alternatively 102(a)(2) depending on the supports of priority of the claims, as being anticipated by Dwivedi et al. (US 20170256051 A1; cited in IDS; hereinafter “Dwivedi”).

	Regarding claim 1, Dwivedi teaches a system (i.e., “system 100”; see [0054] and FIG. 1) comprising: 
a mobile device (i.e., “device 110”; see [0045] and FIG. 1; “e.g., electronic such as a mobile device, laptop, etc.”; see [0006]), the device comprising: 
a processor in communication with a memory (i.e., “A device 110 may include a return application stored on a memory of the device and executable by the processor of the device”; see [0045]); 
a user interface in communication with the processor (i.e., “one or more device screens 115”; see [0045]), the user interface including a touch-sensitive display and a data entry interface (i.e., “The touchscreen test may be performed via the return application. For example, the return application may prompt a user to provide input”; see [0110]); 
a communications module in communication with the processor and configured to provide a communications interface to a host server (i.e., “The return application may allow the device 110 to communicate with the server 120”; see [0045]; “one or more devices 110 may be coupled (e.g., via a network such as the Internet or other communication network) to a server 120”; see [0043]), the host server including a server processor communicatively connected to a database (i.e., “Server [120] may include a memory and a processor… The memory may include a repository (e.g., a database) of data”; see [0121]), a server communications interface (i.e., “communication interface”), a server user interface (i.e., “The software on the server and/or the return application may include a graphical interface facilitating interaction with a user”; see [0123]), and a server memory (see [0121]); 
wherein the memory of the mobile device includes instructions that when executed by the processor cause the mobile device (i.e., “A device 110 may include a return application stored on a memory of the device and executable by the processor of the device”; see [0045]) to perform the steps of: 
prompting a user of the mobile device to place the mobile device so that a display section of the mobile device faces a reflective surface of a mirror (i.e., “prompt the user to position the device in front of a reflective surface, such as a mirror (e.g., to allow an image of the reflection of the device in the mirror to be captured by the device itself)”; see [0004]); 
performing a tracking calibration function to adjust the mobile device position and display for optimal image capture (i.e., “The return application may guide the user to position the device in a predetermined position (e.g., closer to the mirror) to increase the probability that an image is captured that can be used to accurately assess the condition of the screen”; see [0004]; “The brightness of the screen of the first device may be calibrated based on the captured first image”; see [0009]);  
modifying a brightness setting and a camera sensitivity setting of the mobile device to optimize image capture (i.e., “brightness may be adjusted during calibration duration with different brightness and exposure settings.”; see [0099]); and 
determining that the mobile device is in an acceptable orientation with respect to the mirror (i.e., “an orientation of the device may be determined based on the captured image of the first graphic, and guidance may be provided to adjust an orientation of the device based on the determined orientation… If it is determined that the captured first image(s) and/or the captured second image(s) is not a processable image, the first device may be allowed to be reoriented to capture a processable image.”; see [0007]), and thereupon: 
capturing an image of the mobile device as reflected from the mirror (i.e., “When the device is in a predetermined position, one or more images may be captured. The image may be automatically captured after the return application determines that the device is in the predetermined position (e.g., an optimum position for capturing an image)”; see [0051]); and 
formatting the captured image (i.e., “The set of captured images may be pre-processed to identify which images may be processed”; see [0097]) for transmission to the server for defect analysis (i.e., “the server may receive the image via the return application. The image may be automatically uploaded to the server and/or selected for upload by the user via the return application”; see [0068]).
	
	Regarding claim 8, 	Dwivedi further teaches:
	wherein the server memory includes instructions that when executed by the server processor cause the server (i.e., “Server 110 may include a memory and a processor that executes instructions and manipulates data to perform operations of server”; see [0121]) to perform the steps of: 
receiving the captured image from the server communications interface (i.e., “the server may receive the image via the return application. The image may be automatically uploaded to the server and/or selected for upload by the user via the return application”; see [0068]; “A communication interface may allow the server to communicate with other repositories and/or devices via a network”; see [0123]); 
extracting, from the captured image, a subimage corresponding to the mobile device screen (i.e., “The image may be processed by the server… A selected portion of the image, such as the device screen and/or active portion of the device screen (e.g., lit portion and/or portion that responds to touch), may be identified… a selected portion of the received image may be selected to reduce the size of the image to the portion relevant to the analysis of the condition of the device screen”; see [0069]); 
transforming the perspective of the subimage into a rectangular aspect (i.e., “a selected portion of the received image may be selected to reduce the size of the image to the portion relevant to the analysis of the condition of the device screen… includes a device screen 510”; see [0069]; note that the screen area 510 is rectangular; see FIG. 5A); 
resampling the transformed subimage to a predetermined input image data configuration (i.e., “the captured images may be processed by the neural network at full resolution or a lower resolution”; see [0100]; “the image size may be altered (e.g., cropped or otherwise reduced) such that only the selected portion of the image is shown in the altered image”; see [0070]); 
presenting the resampled transformed subimage to a pre-trained neural network to identify one or more device defects (i.e., “the server may include an neural network that has been trained to identify damaged screens and/or probabilities that screens or portions thereof are damaged”; see [0053]; “The neural network of the server may perform the analysis of one or more parts of the adjusted image based on patterns and/or identifier techniques learned from previous device screen images and/or a set of known screen images (e.g., known to have or not have screen damage)”; see [0073]); and  
obtaining from the neural network an indication of a device defect that corresponds to the screen of the mobile device (i.e., “the server may include an neural network that has been trained to identify damaged screens and/or probabilities that screens or portions thereof are damaged”; see [0053]).
	
	Regarding claim 11, Dwivedi further teaches:
training the pre-trained neural network with training data stored in a database in the server (i.e., “the image(s) may be stored in a memory of the device and/or in a memory coupled to the device (e.g., cloud storage and/or memory of the server)”; see [0113]; “The memory may include a repository (e.g., a database) of data”; see [0121]), the training data comprising at least: device screen training images and identified defects respectively corresponding to the device screen training images (i.e., “the neural network may be trained to identify damaged screens by processing a set of images including screens with known cracks, breaks, and/or other damage and/or images without damage”; see [0053]; “The neural network may self-adjust and/or adjust based on updates to the system to improve accuracy of screen damage detection, in some implementations. For example, learning tools, such as captured images and/or marked damage (e.g., captured images in which the parts identified as damaged are flagged by for example color and/or pattern changes), may be provided to the neural network to facilitate and/or to allow the neural network to further learn to identify a condition of a device”; see [0044]).

	Regarding claim 12, Dwivedi further teaches:
wherein the training data stored in the database is augmented with a new training image corresponding to a captured image of the mobile device and a corresponding identified defect associated with the captured image of the mobile device (i.e., “The neural network may self-adjust and/or adjust based on updates to the system to improve accuracy of screen damage detection, in some implementations. For example, learning tools, such as captured images and/or marked damage (e.g., captured images in which the parts identified as damaged are flagged by for example color and/or pattern changes), may be provided to the neural network to facilitate and/or to allow the neural network to further learn to identify a condition of a device”; see [0044]).

	Regarding claim 13, Dwivedi further teaches:
re-training the pre-trained neural network with the augmented training data (i.e., “The neural network may self-adjust and/or adjust based on updates to the system to improve accuracy of screen damage detection, in some implementations. For example, learning tools, such as captured images and/or marked damage (e.g., captured images in which the parts identified as damaged are flagged by for example color and/or pattern changes), may be provided to the neural network to facilitate and/or to allow the neural network to further learn to identify a condition of a device”; see [0044]).
	
Regarding claim 15, Dwivedi further teaches:
	wherein the one or more device defects comprises: 
a crack in the display of the mobile device; 
one or more stuck pixels in the display of the mobile device; 
one or more dead pixels in the display of the mobile device; 
blemish or crack on a casing of the mobile device; 
LCD bleed on the display of the mobile device; 
a pink hue defect on the display of the mobile device; and 
combinations thereof (i.e., “a set of images including screens with known cracks, breaks, and/or other damage”; see [0053]; “the server may analyze the part to determine if screen damage is present (e.g., crack, dent, chip, pixel damage, etc.)”; see [0073]; “identification of damage (e.g. cracks, bruises, chips, etc.)”; see [0092]; “provide details about the condition such as cracked, bruised, stuck pixel, minor defect”; see [0102]).

	Regarding claim 16, Dwivedi further teaches:
wherein the neural network comprises a convolutional neural network architecture (i.e., “a convolutional neural network may be utilized”; see [0043]).

	Regarding claim 17, Dwivedi further teaches:
wherein the neural network may be implemented: 
through software stored in the server memory, 
through external hardware communicatively coupled to the server processor, or 
through a combination of stored software and external hardware (i.e., “the server 120 may include a neural network. The neural network may be implemented via software and/or hardware”; see [0043]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dwivedi.

	Regarding claim 7, 	Dwivedi further teaches:
	wherein formatting the captured image further comprises: 

cropping the 
	Dwivedi does not explicitly disclose (see the underlined):
rotating the captured image to a portrait mode; and 
cropping the rotated image.
	But Dwivedi further teaches adjusting the image in many appropriate aspects (i.e., “the server may adjust the contrast, brightness, coloring, sharpness, exposure, bleeding, alignment, image translation, size, and/or other appropriate aspects of the image”; see [0071]).  Also, it is well-known to rotate an image to a desired orientation, such as portrait or landscape, for viewing or processing.
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to rotate the captured image to a portrait mode; and cropping the rotated image, as claimed. The motivation would be to make sure the captured image is in the same portrait orientation as the learning image sets in the neural network for the defect detection (see [0053]).

	Regarding claim 14, Dwivedi does not explicitly disclose:
wherein the predetermined input image data configuration comprises a pixel configuration of 320 X 544 pixels. 
	However, many aspects of the image(s) for the defect detection can be adjusted accordingly (see Dwivedi, [0071] and [0100]). It would have been obvious to one of ordinary skill in the art at the time the application was filed to select the predetermined input image data configuration comprising a pixel configuration of 320 X 544 pixels as claimed. The motivation would be to select a desired pixel configuration as a matter of optimizing the dimension and resolution according to the shape of the display (or screen) and the balance between speed and accuracy.

7.	Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Dwivedi in view of Wong et al. (US 20170091557 A1; cited in IDS; hereinafter “Wong”) and HONG et al. (US 20150123987 A1; cited in IDS; hereinafter “HONG”).

	Regarding claim 2, Dwivedi further teaches: 
	wherein the tracking calibration function further comprises: 
determining from camera data obtained from the mobile device that the mobile device is out of optimal placement (i.e., “the return application may prompt the user to adjust the position of the device”; see [0051]; “The positioning aid may indicate (e.g., visual, auditory, and/or via tactile signals) whether the device is in a predetermined position”; see [0058]), whereupon: 
a direction for the user to move the mobile device to obtain an optimal placement of the mobile device with respect to the mirror is calculated (i.e., “prompt (e.g., via visual and/or auditory notifications) the user with instructions to adjust the position of the device, such as to move the device closer, farther away, tap the image to refocus the image, adjust the angle at which the device is held, etc.”; see [0051]; “the return application may generate a positioning aid for display on the device. The positioning aid may indicate (e.g., visual, auditory, and/or via tactile signals) whether the device is in a predetermined position, how close the device is to the predetermined position, and/or in which direction the device is in and/or out of position”; see [0058]; “guide a user to align and position device at the correct angle and distance from the mirror”; see [0059]); and 
the direction is displayed on the mobile device in a manner readable in the mirror by the user (i.e., “via visual and/or auditory notifications”; see [0051]; “facilitate capture of images using cues (e.g., audio, tactile, and/or visual)… include (e.g., via overlays, popups, embedded images, etc.) arrows (e.g., 2D and/or 3D) pointing to direct a user to reorient the device”; see [0059]).
	Dwivedi does not explicitly disclose:
retrieving one or more ambient lighting parameters from the mobile device; 
adjusting a brightness parameter of the display of the mobile device based upon the retrieved ambient lighting parameters; and
adjusting a sensitivity parameter of the camera of the mobile device from the retrieved ambient lighting parameters.
	But Wong teaches:
retrieving one or more ambient lighting parameters from a mobile device (i.e., “ambient light sensor” of “a personal digital assistant (PDA), personal music player, a mobile telephone, or a notebook, laptop or tablet computer system”; see [0038]); and
adjusting a sensitivity parameter of the camera of the mobile device from the analyzed ambient lighting settings (i.e., “Many cameras include an auto-exposure (AE) feature that automatically sets exposure parameters such as shutter speed, exposure time, aperture setting, image sensor sensitivity, white balance, tone mapping, and the like, based on the current lighting conditions being captured by the camera”; see [0006]).
And HONG teaches:
adjusting a brightness parameter of the display of the mobile device based upon the retrieved ambient lighting parameters (i.e., “the brightness of an image output from a display device or the exposure of a camera lens is adjusted according to ambient illumination”; see [0147]); and
adjusting a sensitivity parameter of the camera of the mobile device from the analyzed ambient lighting settings (i.e., “the brightness of an image output from a display device or the exposure of a camera lens is adjusted according to ambient illumination”; see [0147]);
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Dwivedi in view of Wong and HONG, to incorporate the steps of retrieving one or more ambient lighting parameters from the mobile device; adjusting a brightness parameter of the display of the mobile device based upon the retrieved ambient lighting parameters; and adjusting a sensitivity parameter of the camera of the mobile device from the retrieved ambient lighting parameters, as claimed. The motivation would be to help capture a better image according to the ambient condition.

	Regarding claim 3, as result of modification applied to claim 2 above, Dwivedi in
view of Wong and HONG further teaches: wherein adjusting a sensitivity parameter of the camera of the mobile device further comprises: 
adjusting an ISO setting of the camera (i.e., “exposure parameters… image sensor sensitivity”; see Wong, [0006]); and 
adjusting a shutter speed of the camera (i.e., “shutter speed”; see Wong, [0006]).

	Regarding claim 4, as result of modification applied to claim 2 above, Dwivedi in
view of Wong and HONG further teaches: 
wherein adjusting a sensitivity parameter of the camera of the mobile device further comprises adjusting an exposure compensation value associated with the camera of the mobile device (i.e., “exposure parameters such as shutter speed, exposure time, aperture setting, image sensor sensitivity, white balance, tone mapping”; see Wong, [0006]).

	Regarding claim 5, Dwivedi further teaches:
displaying one or more fiducials on the display of the mobile device (i.e., “The application may generate one or more graphics (e.g., a picture, a pattern, solid color display, and/or graphical user interface) for display on the device screen”; see [0061]); and 
sensing one or more of the fiducials from camera data obtained from the mobile device (i.e., “capture (e.g. automatically and/or manually with a selection from a user) image(s) of the device screen”; see [0061]; “the application may generate a first graphic that includes an identifier and one or more second graphics. The first graphic and/or second graphic(s) are analyzed to determine the device screen condition… The return application then may analyze the reflection of the identifier displayed in the mirror via the camera”; see [0062]).

	Regarding claim 6, Dwivedi does not explicitly disclose:
wherein: retrieving one or more ambient lighting parameters from the mobile device further comprises obtaining the parameters from an API associated with an operating system installed on the mobile device.
	But an API is well-known for communicating parameters between software components.
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to retrieve one or more ambient lighting parameters from the mobile device by obtaining the parameters from an API associated with an operating system installed on the mobile device, as claimed. The motivation would be to facilitate the retrieval of ambient light data.

Notes
7.	Claims 9 and 10 distinguish over the closest prior art as discussed below.

	Regarding claim 9, the closest prior art of record fails to teach the features: “wherein obtaining from the neural network an indication of a defect further comprises obtaining, from the neural network, an indicia, created through class activation mapping functions, showing a portion of the mobile device screen that activates a defective class in the pre-trained neural model,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.
	Note that Dwivedi teaches an indicia showing a portion of the mobile device screen that is damaged, by dividing the screen image into parts and analyzing each of them by a neural network processing to determine if one or more of the parts have a probability of damage greater than a predetermined probability and identifying the parts with damage greater than a predetermined probability with a flag. That is, the identification of the location (portion) of the defect in the screen image is based on the division of the image, not by the creation of activation maps through class activation mapping functions.
	Lin et al. (US 20170344884 A1; cited in IDS) teaches a semantic class localization technique, involving creating activation relevancy maps that describe relevancy of portions of the image to the classification of the image as corresponding to a semantic class. In this way, the semantic class is localized to portions of the image. Lin’s localization method is applied to the whole image without dividing the image into parts. Also, the neural network in Lin is applied to the whole image as well. On the other hand, Dwivedi is able to effectively and efficiently detect and localize the portion of defect by the division of the screen image. To incorporate Lin’s activation mapping in Dwivedi would require neural network processing of the whole image and would defeat the purpose of quickly processing the small parts (see Dwivedi, [0072]). Therefore, there is no motivation to combine Dwivedi with Lin.
	
	Regarding claim 10, the closest prior art of record fails to teach the features: “wherein obtaining from the neural network an indication of a device defect further comprises identifying a local area of a fault in the display of the mobile device using class activation mapping,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.

Prior Art
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	Yi et al. (“An End-to-End Steel Strip Surface Defects Recognition System Based on Convolutional Neural Networks” steel research int. 88 (2017) No. 2) teaches a method of detecting surface defects using deep convolutional neural networks.
	Zhou et al. (“Learning Deep Features for Discriminative Localization” 2016 IEEE Conference on Computer Vision and Pattern Recognition) teaches a method of classifying image features, involving a convolutional neural network with class activation mapping to both classify the image and localize class-specific image regions in a single forward-pass.
	Slavin et al. (US 20180227059 A1) teaches a system for to remotely testing operational components of a mobile device, involving providing, by a server processing device, instructions to a mobile device for a user to interact with a component of the mobile device. To test if the screen glass is intact, the mobile device can display a registration image on the screen which the camera can detect in the mirror and capture a photograph including a full view of the mobile device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN C KUAN/Primary Examiner, Art Unit 2857